          Case 1:18-cv-01513-CKK Document 31 Filed 10/21/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JAMES MADISON PROJECT, et al. :
                              :
           v.                 :
                              :                       Civil No.: 18-cv-1513-CKK
U.S. DEPARTMENT OF HEALTH AND :
HUMAN SERVICES,               :
                              :
           Defendant.         :


       THE PARTIES’ JOINT MOTION TO VACATE MOTION FOR SUMMARY
                JUDGMENT DEADLINE AND STATUS REPORT

        Pursuant to Fed. R. Civ. P. 6(b), the parties respectfully and jointly request that the Court

vacate the deadline for Defendant to file its Motion for Summary Judgment in this case as

Defendant has not completed processing and producing documents in this Freedom of

Information Act (FOIA) matter. In that connection, the parties respectfully report the following

status of the case:

1.      As the Court observed in its October 7, 2019 Minute Order, Defendant updated its

document productions to make additional releases to Plaintiff. Defendant also provided a

Vaughn Index to Plaintiff in order to narrow the issues for summary judgment briefing purposes.

See Oct. 7, 2019 Min. Order.

2.      The parties conferred on Defendant’s withholdings and redactions under FOIA

Exemption (b)(6) and Plaintiff has agreed to withdraw its challenge to Defendant’s redactions of

signatures, cell phone numbers, and meeting passcodes under FOIA Exemption (b)(6). This

agreement eliminates from contention certain redactions in more than fifty pages of documents.

3.      Plaintiff continues to contest Defendant’s redactions or withholding of non-agency

employees’ identities and photographs under FOIA Exemption (b)(6), which implicates
          Case 1:18-cv-01513-CKK Document 31 Filed 10/21/19 Page 2 of 4




approximately ten pages of documents. In addition, Plaintiff maintains its challenge of all

withholdings or redactions under FOIA Exemption (b)(5).

4.     It appears that Defendant has not completed its productions of documents and has 241

pages of documents that it needs to process and produce to Plaintiff. 1

5.     The 241 pages of documents contain information that belong to both Defendant and other

entities, including the U.S. Department of Homeland Security (DHS), U.S. General Services

Administration (GSA), and the Office of the Secretary of the U.S. Health and Human Services.

6.     Defendant will process the information belonging to the agency for document production

purposes, and refer the remaining information to the affected entities for those entities to make

any “direct release” determination to Plaintiff.

7.     Defendant will complete processing the 241 pages of documents by October 30, 2019,

and produce, either in whole or in part, of information belonging to the agency.

8.     By that date, Defendant intends to produce a revised Vaughn Index to Plaintiff that

captures the newly processed documents.

9.     Given that Defendant is still processing documents to be disclosed to Plaintiff, the parties

respectfully request that the Court vacate all briefing deadlines and permit the parties to submit a

Joint Status Report by November 1, 2019, to apprise the Court on the status of this case.

10.    For the foregoing reasons, the parties jointly request that the Court vacate Defendant’s

motion for summary judgment deadline and order that the parties submit a Joint Status Report on

November 1, 2019.



1
        The undersigned counsel apologizes to the Court and Plaintiff’s counsel for raising the
document production issues on the deadline of Defendant’s motion for summary judgment.
More importantly, the undersigned counsel apologizes to the Court for violating the four-day rule
affecting court-ordered deadlines.


                                                   2
        Case 1:18-cv-01513-CKK Document 31 Filed 10/21/19 Page 3 of 4




      Counsel for Plaintiff reviewed this Joint Motion and Status Report and approves its filing.


Dated: October 21, 2019                    Respectfully submitted,

                                           JESSIE K. LIU
                                           D.C. BAR # 472845
                                           United States Attorney

                                           DANIEL F. VAN HORN
                                           D.C. BAR # 924092
                                           Chief, Civil Division

                                    By:    ______//s______________
                                           JOHN C. TRUONG
                                           D.C. BAR #465901
                                           Assistant United States Attorney
                                           555 4th Street, N.W.
                                           Washington, D.C. 20530
                                           Tel: (202) 252-2524
                                           E-mail: John.Truong@usdoj.gov
                                           Counsel for the Defendant
         Case 1:18-cv-01513-CKK Document 31 Filed 10/21/19 Page 4 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JAMES MADISON PROJECT, et al. :
                              :
           v.                 :
                              :                     Civil No.: 18-cv-1513-CKK
                              :
U.S. DEPARTMENT OF HEALTH AND :
HUMAN SERVICES,               :
                              :
           Defendant.         :


                                     [PROPOSED] ORDER

       Upon consideration of the Parties’ Joint Motion and Status Report and the entire record

herein, it is this ___ day of ______, 2019,

       ORDERED that Parties’ Joint Motion is hereby GRANTED;

       ORDERED that the deadline for Defendant’s Motion for Summary Judgment is

VACATED; and

       IT IS FURTHER ORDERED that the Parties shall submit a Joint Status Report on or

before November 1, 2019, to apprise the Court on the status of this case.

       SO ORDERED.



                                              ______________________________
                                              United States District Judge




                                                4
